2016DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 means for detecting, means for determining and means for adjusting in claim [30].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   A review of the specification shows such limitation is equated to a processor (structure) 600 and the program (steps of executing the function) as depicted in fig. 6 and described in the text of 0093.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims [1-6 and 8-20 and 23-29] is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussa (US. 2019/01012872) in view of  Horii (2016/0028965).

Re Claim 1,  Moussa  discloses a method for capturing one or more images (see fig. 5A), the method comprising: detecting, by a computing device, one or more reflective objects in a scene (see ¶0003,   ¶0046, the search localizer may comprise an object detector algorithm trained to detect certain general reflective surfaces commonly found in captured scenes, e.g., objects such as frames, pictures, windows, mirrors, eyeglasses, sunglasses, eyes, etc., in which any glare in an image (if present) is likely to occur); determining whether a display provided in the computing device will cause a disturbance when an image of the scene is captured by the computing device (see step 508 fig. 5A), the disturbance being based on one or more reflections of the display on the one or more reflective objects (see, step 508 fig. 5A and ¶0044, because of the distortions to screen content (or other content image information) caused by the reflection off of curved surfaces in the captured scene (e.g., a user's eyeglass lenses), the reflected screen content may often be distorted from its original appearance on the display screen when it is represented in a captured image); .
Moussa doesn’t seem to explicitly disclose: adjusting a brightness of the display prior to capturing the image based on determining that the display will cause the disturbance.

 Nonetheless in the same field of endeavor Horii discloses an image processing apparatus as Moussa (see for example Horii fig. 3). Horii further discloses adjusting a brightness of the display prior to capturing the image based on determining that the display will cause the disturbance (see ¶0023, the present invention adjusts the brightness of the display section, which functions as the electronic view finder, by detecting not only the brightness of the subject but also the actual illuminance of the display section [a distortion in the display will occur when the object luminance is not within a target luminance, thus  the brightness of the image is adjusted based on the target luminance before displaying (actual capturing) of  the target  as described in the text of  ¶0022]).

Hence it would have been obvious to one of ordinary skill un the art to have been motivated to modify Moussa before the effective filling date of the claimed invention by the teachings of  Horii since this would allow display the image with an appropriate brightness.

Re Claim 2, Moussa as modified further discloses, wherein adjusting the brightness of the display prior to capturing the image comprises dimming the display or turning off the display (see Moussa ¶0074, it is possible to constantly perform live view display at appropriate 

Re Claim 3, Moussa as modified further discloses, wherein adjusting the brightness of the display prior to capturing the image comprises displaying a dark light or black light (see Horii ¶¶ 0077 and 0074, first display section 17 is lighted on and off for each frame [turning the display off is equated to displaying a black light, since no luminance (brightness) is output from the display before a subsequent frame is captured]).

Re Claim 4, Moussa as modified further discloses, further comprising: returning the display to a previous state upon capturing the image, the previous state being prior to the brightness of the display being adjusted (see Moussa step 19 and step 10, the display setting is changed at step 17 as depicted in fig. 4).

Re Claim 5, Moussa as modified further discloses, wherein the previous state comprises a preview of the scene displayed on the display (see Horii, step 10 fig. 4, the live view is a preview mode).

Re Claim 6,  Moussa as modified further discloses, wherein detecting the one or more reflective objects comprises using one or more machine learning operations for recognizing the one or more reflective objects (see Moussa ¶0053, pre-learned parameters that have been found to work for certain types of objects (like eyeglasses, mirrors, etc.) may be cached for fast access and use, 


Re Claim 9,  Moussa as modified further discloses wherein determining whether the display will cause the disturbance when the image is captured comprises using one or more machine learning operations for recognizing a reflection of the display in the scene (see  Moussa ¶¶0053-0054, according to still other embodiments, Deep Neural Networks (DNNs) may be used to search for and determine the most likely candidate parameter values for a large parameter sweep [ by the virtue of determining the geometric distortion as described in ¶0054).

Re Claim 10,  Mousssa as modified further discloses, wherein capturing the image comprises capturing a self-portrait using a front facing camera of the computing device, the front facing camera oriented in a direction aligned with the display (see  Moussa  fig. 7 and ¶0063, . the arm of a person holding a mobile image capture device to take a ‘selfie’ image, etc.))

Re Claim 11,  Moussa as modified further discloses, further comprising: retaining the brightness of the display while capturing the image upon determining that the display will not cause the disturbance (see  Horii, ¶0071, the display control section 39 appropriately repeats steps S15 to S17 for correcting the actual display luminance (S18), thereby making the actual display luminance close to the target luminance.[ the target luminance display is best  for viewing the display image based on the brightness of the target]). 

Re Claim 12,   Moussa as modified discloses , wherein the one or more reflective objects comprise one or more spectacles, helmet visors, reflective wearable devices, or reflective background surfaces ( see Moussa 110, fig. 1A, eye glass).

Re Claim 13, Moussa as modified further discloses wherein detecting one or more reflective objects in the scene comprises detecting one or more reflective objects in a preview of the scene displayed on the display (see Moussa fig. 3,  ¶¶0035 and 0069, FIG. 3 represents a method for sweeping a test window (315) across an image (305), seeking regions with high luminance (or other desired image property), i.e., the regions within the image (or subset of the image) that are most likely to possess glare in the image).

Re Claim 14, Moussa a modified further discloses, wherein the disturbance comprises one or more reflections of the display being present in the image of the scene captured by the computing device (see Moussa 240 D` fig. 2 and ¶0030, in the form of reflected display screen light, D′ (240), e.g., after specular reflection from the user's eyeglasses (230))).

Re Claim 15,  Moussa discloses an apparatus for capturing one or more images (see 750, fig. 7), the apparatus comprising: a memory (see 760 fig. 7); and a processor (705 fig. 7) implemented in circuitry  (see figs. 7 and 6) and configured to: detect one or more reflective objects in a scene (see ¶0063, the undesired object may simply be a reflection of an object that is not aesthetically desired to be in the final image (e.g., a beer glass, another person's face, the arm of a person holding a mobile image capture device to take a ‘selfie’ image, etc.) [ by the virtue of detecting the undesired reflection]); determine whether a display provided in the apparatus will cause a 

Moussa doesn’t seem to explicitly disclose: adjusting a brightness of the display prior to capturing the image based on determining that the display will cause the disturbance.

 Nonetheless in the same field of endeavor Horii discloses an image processing apparatus as Moussa (see for example Horii fig. 3). Horii further discloses adjusting a brightness of the display prior to capturing the image based on determining that the display will cause the disturbance (see ¶0023, the present invention adjusts the brightness of the display section, which functions as the electronic view finder, by detecting not only the brightness of the subject but also the actual illuminance of the display section, [a distortion in the display will occur when the object luminance is not within a target luminance, thus  the brightness of the image is adjusted 

Hence it would have been obvious to one of ordinary skill un the art to have been motivated to modify Moussa before the effective filling date of the claimed invention by the teachings of  Horii since this would allow display the image with an appropriate brightness

Re Claim 16,   except its dependency has substantially same limitation as claim 2 above thus analyzed and rejected by same reasoning.

Re Claim 17,   except its dependency has substantially same limitation as claim 3 above thus analyzed and rejected by same reasoning.

Re Claim 18,   except its dependency has substantially same limitation as claim 4 above thus analyzed and rejected by same reasoning.


Re Claim 19, except its dependency has substantially same limitation as claim 5 above thus analyzed and rejected by same reasoning.


Re Claim 20, except its dependency has substantially same limitation as claim 6 above thus analyzed and rejected by same reasoning.



Re Claim 23, except its dependency has substantially same limitation as claim 9 above thus analyzed and rejected by same reasoning.

Re Claim 24, except its dependency has substantially same limitation as claim 10 above thus analyzed and rejected by same reasoning.

Re Claim 25, except its dependency has substantially same limitation as claim 11 above thus analyzed and rejected by same reasoning.


Re Claim 26, except its dependency has substantially same limitation as claim 12 above thus analyzed and rejected by same reasoning.


Re Claim 27, except its dependency has substantially same limitation as claim 14 above thus analyzed and rejected by same reasoning.

Re Claim 28   Moussa as modified further discloses wherein the apparatus comprises a mobile device with at least one camera for capturing one or more images (see Moussa fig. 7 and ¶ 0063, mobile image capture device).

Re Claim 29, Claim 29 is a program implicit to a step of claim 1 and a function of claim 15, thus analyzed and rejected by same reasoning. 


Allowable Subject Matter
4. Claim [30] is allowed.
5. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claim 30, none of the prior arts on the record teaches or reasonably suggests: an apparatus for capturing one or more images, the apparatus comprising: means for determining whether a display provided in the apparatus will cause a disturbance when an image of the scene is captured by the apparatus, the disturbance being based on one or more reflections of the display on the one or more reflective objects; and means for adjusting a brightness of the display prior to capturing the image based on determining that the display will cause the disturbance; in conjunction with the other limitation of the claim

6. Claim [7-8 and 21-22] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

                                                        Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).

8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698